I concur in the decision to affirm.
However, I cannot see evidence of negligence in the failure of appellant's "service department" to answer two telephone calls without knowing how long the telephone went unanswered and how much time elapsed between the two calls.
In his amendments to the statement of evidence the judge added that "as a result of the electrical thunderstorm * * *, many electrical problems were created." Under these conditions one can hardly expect an instantaneous response to a telephone call.
Furthermore, finding of fact No. 6 recites that while the appellee was waiting for the appellant to answer the telephone "there was an explosion of the transformer or parts thereof * * *." Obviously, even if the appellant had responded immediately, the question arises whether or not appellant could have prevented the accident.
My specification of negligence would rest on appellant's failure to check out the equipment before energizing the transformer. *Page 199